Citation Nr: 0512242	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis 
(also claimed as allergic rhinitis).

2.  Entitlement to service connection for migraine headaches 
on a direct basis or as secondary to chronic sinusitis or 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March 1989 to January 
1992, with sea duty during Operations Desert Shield and 
Desert Storm.

This appeal is from January 2000 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) serving as the 
agency of original jurisdiction (AOJ) in this case.

The Board of Veterans' Appeals (Board) remanded the case in 
December 2003 for further development.  The case is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The AOJ did not implement two instructions of the Board's 
December 2003 remand.  Regardless whether the deficiencies in 
notice and adjudication might be deemed harmless errors if 
they had occurred in the initial development of the claim, 
see Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005), the Board's remand creates a right in the claimant 
to performance of the Board's instructions.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The remand instructed to provide the veteran notice of the 
information and evidence necessary to substantiate a claim 
for secondary service connection.  The remand discussed the 
unique aspects of proof of secondary service connection under 
38 C.F.R. § 3.310(a) and interpreted in Allen v. Brown, 7 
Vet. App. 439 (1995).  The remand instructed that the AOJ 
provide notice responsive to a claim under 38 C.F.R. 
§ 3.310(a) as interpreted by Allen.  The AOJ's January 2004 
letter to the veteran did not do that.

The remand noted that the veteran initially asserted his 
headaches were a symptom of an undiagnosed illness incurred 
in the Southwest Asia Theater of Operations during Operations 
Desert Shield or Desert Storm.  The remand instructed the AOJ 
to consider 38 C.F.R. § 3.317 in readjudicating the claim.  
The December 2004 supplemental statement of the case gives no 
indication this was done.

In March 2004, K. Chauhan, M.D., responded to the AOJ's 
request for medical records.  He reported that the veteran's 
treatment records were left with a prior practice and he 
could not locate them through that practice.  He indicated he 
had no additional evidence to send VA.

The remand instructed to ask for treatment records from 1996 
to the present.  The date Dr. Chauhan discontinued treating 
the veteran is unknown.  The AOJ did not file the request to 
Dr. Chauhan, so the Board cannot determine whether the AOJ 
asked for treatment records to the present.  The Board cannot 
ascertain whether Dr. Chauhan's reply was actually responsive 
to the request.  It is unclear whether the veteran 
discontinued seeing Dr. Chauhan when the doctor opened his 
current practice, but his April 2001 letter is on the 
letterhead of his current practice.  It identified the 
veteran as a current patient.  It is reasonable to assume 
that Dr. Chauhan has records from less than three years 
before his March 2004 letter.

The VCAA mandates that VA assist the veteran to obtain 
evidence necessary to substantiate his claim.  The evidence 
currently of record includes Dr. Chauhan's assertion that the 
veteran's sinusitis began in service and that his headaches 
are associated with his sinusitis.  The evidence of record 
also includes treatment records for upper respiratory 
complaints in which the veteran denied contemporaneous 
headache and treatment records in which he complains of 
headache without mention of contemporaneous upper respiratory 
complaints.  Two VA examiners have opined that the veteran's 
headaches are not related to sinusitis or rhinitis.  Without 
treatment records from Dr. Chauhan showing headaches 
contemporaneous with findings of sinus or rhinitis signs and 
symptoms, the doctor's statements amount to recollections.  
For this reason, it is necessary to corroborate Dr. Chauhan's 
recollection that headaches are associated with sinusitis or 
rhinitis with treatment records that show sinusitis or 
rhinitis coincide with headaches.  Towards this end, any 
medical records showing the coincidence of sinusitis or 
rhinitis with headaches will tend substantiate an element of 
proof in the veteran's claim.

Consequently, it is necessary that the AOJ again request 
treatment records to the present from Dr. Chauhan.  It is 
also necessary that the claims file contain a copy of the 
AOJ's request.

Dr. Chauhan's March 2004 letter identified another source of 
evidence, Jenna Medical.  The veteran identified submitted 
statements from Dr. Chauhan in April and June 2001, and the 
Board instructed development of evidence from Dr. Chauhan 
rather than from Jenna Medical, even though closer scrutiny 
of the doctors 2001 letters shows they are on Jenna Medical 
letterhead, and thus that Jenna Medical was and is a 
potential source of evidence.  Dr. Chauhan did not report why 
records of treatment of the veteran at Jenna Medical are 
unavailable to him.  They may be available to VA or to the 
veteran upon his personal request.  A search of the World 
Wide Web with the internet search engine Google? reveals a 
medical facility doing business in Orange City, Florida, as 
Jenna Medical, although at a different address than is on the 
June 2001 letterhead.  It appears both feasible to develop 
this source of evidence and within VA's mandate to do so.  
38 C.F.R. § 3.159(c)(1) (2004).

The veteran's representative asserted in an April 2005 
informal hearing presentation that a statement by the 
veteran's father referenced in the January 2004 SSOC is not 
now in the claims file.  The SSOC does not identify the 
father's statement by date.  An undated statement from the 
veteran's father received in April 1999 is in the file.  The 
AOJ should determine if the SSOC referenced this statement or 
another that actually is now missing.

If additional evidence is obtained, the March 2004 VA 
examiners should again review the claims file with the new 
evidence and report any amendment of their opinions in light 
of the new evidence.



Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that information 
necessary to substantiate his claim for 
secondary service connection for 
headaches includes medical or lay 
evidence of headaches contemporaneous 
with sinusitis or allergic rhinitis signs 
and symptoms and showing that sinusitis 
or rhinitis caused or aggravated the 
headache.  Copy all correspondence to the 
claims file.

2.  Ask the veteran to authorize the 
release of all medical records of 
treatment for sinusitis, allergic 
rhinitis and headaches from Jena Medical, 
Orange City, Florida, for the entire time 
he received treatment at that facility, 
and from Dr. Chauhan, 2720 Rebecca Lane, 
Suite 101, Orange City, FL 32763 for the 
entire time Dr. Chauhan has treated him, 
and request medical records as 
authorized.  Copy all correspondence to 
the claims file.

?	In requesting records from Dr. 
Chauhan, advise him that the 
contradictory state of the evidence 
in the veteran's claim necessitates 
VA's review of actual treatment 
records, including of his treatment 
of the veteran subsequent to his 
discontinuing practice with Jena 
Medical, showing that the veteran's 
headaches coincide with sinusitis or 
rhinitis signs and symptoms.

3.  If and only if additional medical   
evidence is obtained, return the claims 
file to the March 2004 examiners to 
reconsider their opinions in light of the 
additional evidence, specifically 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that chronic 
sinusitis, allergic rhinitis or headaches 
(1) began in service; and, as to 
headaches, (2) whether chronic sinusitis 
or allergic rhinitis caused or aggravates 
the veteran's headaches.

4.  Readjudicate the claim for service 
connection for headaches on direct 
grounds, including applicability of the 
undiagnosed illness presumption.  
38 C.F.R. § 3.317 (2004).

?	If and only if additional evidence 
enters the record pertinent to the 
claims for service connection for 
chronic sinusitis (also claimed as 
allergic rhinitis) or to the claim 
for secondary service connection for 
headaches, readjudicate those 
claims.

If any claim remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, 
and afford an appropriate time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




